                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


GEMSHARES LLC,                                   )
                                                 )
              Plaintiff,                         )
                                                 )
              vs.                                )      Case No. 17 C 6221
                                                 )
ARTHUR JOSEPH LIPTON and                         )
SECURED WORLDWIDE, LLC,                          )
                                                 )
              Defendants.                        )


                           MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       GemShares LLC sued Arthur Lipton and Secured Worldwide, LLC alleging,

among other claims, that Lipton breached a covenant not to compete by forming

Secured Worldwide to develop a product that used GemShares' intellectual property.

GemShares has moved for partial summary judgment on its breach-of-contract claim.

                                      Background

       GemShares developed and patented a system for valuating precious stones and

organizing them into "fungible baskets" of equal value that could serve as investment

products. Lipton invested in the company in 2013 and signed the GemShares LLC

Operating Agreement, which, among other restrictions, barred Lipton from competing

with GemShares or assigning his interests in its intellectual property.

       After investing, Lipton repeatedly encouraged the company to develop a physical

product it could sell directly to consumers. GemShares was apparently uninterested in

this proposal, however, and in November 2013 Lipton brought together a team of
investors to create Secured Worldwide, LLC. One of those investors was Cormac

Kinney, who contributed his mechanical, electronic, and software expertise to help

Secured Worldwide develop a small, portable diamond vault called VULT. Secured

Worldwide applied for a patent on its product.

       In 2015, Secured Worldwide sued Kinney in the United States District Court for

the Southern District of New York, alleging that Kinney committed various trademark

and patent infringements and breached his employment contract. Kinney asserted

counterclaims, including one for fraudulent inducement to contract based on Lipton and

Secured Worldwide's misrepresentations that Secured Worldwide had permission to

use GemShares' patent, and he joined Lipton to the suit as a defendant on the

counterclaim. The case proceeded to a bench trial, during which Secured Worldwide

elicited testimony from Lipton that he believed he did not need GemShares' permission

because their products were sufficiently different. The court ultimately found in favor of

Kinney on the counterclaim, concluding that Kinney reasonably relied on Lipton's

fraudulent misrepresentation that Secured Worldwide had permission to use

GemShares' intellectual property.

       In 2017, GemShares filed the present lawsuit against Lipton and Secured

Worldwide. GemShares alleges that Lipton infringed its patent, breached the non-

compete covenants in the Operating Agreement, and violated his fiduciary duty to the

company. It has moved for partial summary judgment on the breach-of-contract claim.

                                       Discussion

       Summary judgment is proper if there is no genuine dispute of material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);



                                             2
Martinsville Corral, Inc. v. Soc'y Ins., 910 F.3d 996, 998 (7th Cir. 2018). In ruling on a

motion for summary judgment, the Court construes the evidence and draws all

reasonable inferences in favor of the non-moving party. Lapre v. City of Chicago, 911

F.3d 424, 430 (7th Cir. 2018). The moving party is entitled to summary judgment if "no

reasonable jury could find for the other party based on the evidence in the record."

Martinsville Corral, 910 F.3d at 998.

A.     Issue preclusion

       GemShares' sole argument in support of its request for partial summary

judgment is that the trial judge's ruling in the Southern District of New York precludes

Lipton from relitigating his liability for breach of contract. The court issued that ruling on

December 15, 2016 following a bench trial on Secured Worldwide's claims against

Kinney and Kinney's counterclaims against Secured Worldwide and Lipton. See

Secured Worldwide, LLC v. Kinney, No. 15 Civ. 1761 (S.D.N.Y. Dec. 15, 2016). The

court held Secured Worldwide liable on Kinney's counterclaim for fraudulent

misrepresentation. The court made two sets of findings relevant to GemShares' motion

for partial summary judgment. First, it concluded that the "proposed Secured Worldwide

Vult meets the DX-2 definition of a Gemstone Financial Product," meaning that Lipton

and Secured Worldwide "could not produce it without obtaining the permission of his

former partners" under the non-competition clause of the Operating Agreement. Id. ¶

36. The court found that Lipton nonetheless "decided to go ahead with his commercial

venture (now named Secured Worldwide) without obtaining GemShares' consent." Id. ¶

37.

       Second, the court concluded that Lipton's misrepresentations to Kinney were



                                              3
material because the VULT product directly relied on GemShares' patented technology.

The court found that "Lipton intended to use GemShares' patented process to sort the

diamonds into baskets" and that "Lipton's testimony that he did not need a patent

license because there would be no competition between his commercial product and

GemShares' financial product is utterly and completely incredible." Id. ¶ 35. Based on

these findings, the court concluded that "Kinney had good reason for his belief" that

"Lipton needed a license from GemShares to create his contemplated commercial

product." Id. ¶ 34; see also id. ¶ 62 ("Kinney reasonably believed that a license from

GemShares would be required to create the [VULT product]. . . . Secured Worldwide

intended to use GemShares' patented process to create baskets of diamonds; that

alone required a license from the patent holder, which was GemShares.").

       When a federal court must determine whether to give issue-preclusive effect to

the judgment of another federal court sitting in diversity, it typically applies the issue-

preclusion principles of the state whose law applied in the prior federal court case.

Semtek Int'l Inc. v. Lockheed Martin Corp., 531 U.S. 497, 508 (2001); Taylor v. Sturgell,

553 U.S. 880, 891 n.4 (2008) ("For judgments in diversity cases, federal law

incorporates the rules of preclusion applied by the State in which the rendering court

sits."). Because Kinney brought his fraudulent misrepresentation counterclaim under

New York law, New York's rules of preclusion govern this case. And no conflict with

federal interests precludes applying New York law in this case. See Semtek Int'l, 531

U.S. at 509 ("The federal reference to state law will not obtain . . . in situations in which

the state law is incompatible with federal interests.").

       Issue preclusion, also known as collateral estoppel, bars a party from "relitigating



                                              4
in a subsequent action or proceeding an issue clearly raised in a prior action or

proceeding and decided against that party." Pinnacle Consultants, Ltd. v. Leucadia

Nat'l Corp., 94 N.Y.2d 426, 431-32, 727 N.E.2d 543, 546 (2000). In order for issue

preclusion to apply, the issue must have been "raised, necessarily decided and material

in the first action," and the party against whom issue preclusion is being invoked must

have had a "full and fair opportunity to litigate the issue in the earlier action." Id.

       1.     Identity of issues

       The defendants first argue that the issue in this case—whether Lipton breached

the covenant not to compete—is not identical to the issue decided in the Kinney case.

Defendants emphasize that for the purpose of resolving Kinney's claim for fraudulent

misrepresentation, the court in the New York case needed to determine only whether

Secured Worldwide lacked permission to use GemShares' intellectual property and

whether Lipton's claim that Secured Worldwide had that permission was a material

misrepresentation on which Kinney relied. The defendants contend that, under this

framework, "Kinney's claim did not turn on the necessity of the license," and that the

court in Kinney therefore did not decide the central issue this case. Defs.' Resp. Br.,

dkt. no. 100, at 11.

       The non-compete clause in the Operating Agreement precluded Lipton from

"engag[ing] in any business, enterprise, trade, profession or employment that is

competitive with the Company and is related to any Gemstone Financial Product . . . ."

Pl.'s L.R. 56.1 Stat. (GemShares LLC Operating Agreement), dkt. no. 84-2, Ex. A at 8.

Whether Lipton breached this provision therefore turns on two separate questions:

whether Secured Worldwide's business was related to a Gemstone Financial Product



                                               5
and whether it was competitive with GemShares.

       The ruling by the district judge in the Southern District of New York decided both

of these questions. First, the judge expressly found that the VULT product was a

Gemstone Financial Product as defined by the Operating Agreement. See Kinney, ¶

36. Second, the court found that Secured Worldwide was competitive with GemShares

in reaching its conclusion that Lipton's misrepresentations to Kinney were material. In

discussing materiality, the court stated that "Lipton's testimony that he did not need a

patent license because there would be no competition between his commercial product

and GemShares' financial product is utterly and completely incredible." Id. ¶ 35 (citation

omitted). The court also noted that "Lipton's testimony that no license would have been

required is contradicted by his own contemporaneous statements and is entirely

incredible." Id. ¶ 62. Because the court made specific factual findings about the two

elements that are necessary to establish Lipton's breach of the non-compete clause, if

those findings are given preclusive effect they require this Court to find that Lipton

breached the agreement.

       The fact that the court could have reached its holding without reference to

Lipton's actual obligations or his competitive activities—for example, by finding that

Kinney's belief in the need for GemShares' permission was genuine but mistaken—is

irrelevant. The court made specific findings on the relevant issues, obviating any

potential ambiguity about what it decided. Cf. Kret by Kret v. Brookdale Hosp. Med.

Ctr., 93 A.D.2d 449, 458–59, 462 N.Y.S.2d 896, 902 (1983) (holding that a jury's special

verdict on particular issues made it immaterial that the judgement "could have

proceeded on any of several distinct theories"). Those findings were necessary to the



                                             6
court's conclusion that Lipton's misrepresentations were material, and they therefore

satisfy the requirement that the findings must be essential to the court's judgment

rescinding Kinney's employment contract. See Kinney, ¶ 66 (rescinding the contract);

see also Kleinknecht v. Siino, 165 A.D.3d 936, 939, 86 N.Y.S.3d 577, 580 (2018) ("For

[issue preclusion] to apply, the issue must have been material to the first action and

essential to the decision rendered therein.").

        2.     Full and fair opportunity to litigate

        The defendants next argue that they lacked a full and fair opportunity to litigate

this issue before the court in Kinney because the court excluded evidence that Lipton

breached his obligations to GemShares. They cite the court's ruling granting Secured

Worldwide's motion in limine to preclude Kinney "from introducing evidence relating to

Lipton and Secured Worldwide's alleged violation of obligations to or rights of

Gemshares." Pl.'s L.R. 56.1 Stat. (Rulings on Motions in Limine), dkt. no. 84-11, Ex. J

at 2.

        The in limine ruling did not deprive Secured Worldwide or Lipton of a full and fair

opportunity to litigate the relevant issues. First, by its own terms, the ruling in limine

barred only Kinney from introducing this evidence; the ruling did not deny Lipton or

Secured Worldwide the chance to introduce evidence on that point. The court further

clarified its ruling by issuing a supplemental order to specify that the parties were

permitted to discuss GemShares, and that Kinney was barred only from seeking to

"prosecute claims on Gemshares' behalf." Pls.' Reply Br. (Supp. Ruling in Limine), dkt.

no. 107, Ex. F at 1.

        Second, Secured Worldwide and Lipton did litigate the issue. Their attorney



                                              7
repeatedly elicited testimony from Lipton on direct examination about whether he

believed Secured Worldwide needed permission from GemShares to create the VULT

product. The court considered this testimony in determining that Secured Worldwide

did, in fact, need that permission because it sought to use GemShares' patented

process. See Kinney, ¶¶ 35-36, 62.

       Third, the defendants have failed to identify any additional evidence they would

or could have introduced to prove that they did not breach the covenant not to compete,

making their allegations of unfairness purely conjectural. And even if the defendants

had identified that evidence, the fact that they wish in retrospect that they had

introduced more or different proof on this question does not mean that they were

deprived of the opportunity to do so. Cf. Kremer v. Chem. Constr. Corp., 456 U.S. 461,

485 (1982) ("The fact that Mr. Kremer failed to avail himself of the full procedures

provided by state law does not constitute a sign of their inadequacy.").

       3.     Fairness factors

       The defendants argue that even if the ruling of the court in Kinney meets the

criteria for issue preclusion, this Court should nonetheless decline to give the ruling

issue-preclusive effect because it would be unfair to do so. They cite Parklane Hosiery

Co. v. Shore, 439 U.S. 322 (1979), in which the Supreme Court explained that "in cases

where a plaintiff could have easily joined in the earlier action or where . . . the

application of offensive estoppel would be unfair to a defendant, a trial judge should not

allow the use of offensive collateral estoppel." Id. at 331. New York law views

collateral estoppel through a similar equitable lens: "In every case, the question of

fairness in its application must be the crowning consideration." Kret, 93 A.D.2d at 456,



                                              8
462 N.Y.S.2d at 901 (internal quotation marks omitted).

       The defendants' arguments on this point overlap to a significant extent with the

arguments the Court has already discussed. They make two fairness arguments that

warrant separate consideration, however: first, that GemShares unfairly failed to

intervene in the Kinney case, and second, that Secured Worldwide lacked sufficient

incentives to litigate these issues.

              a.     GemShares' failure to intervene

       The defendants argue that GemShares could have intervened in the Kinney case

but failed to do so in order to gain a strategic advantage in the event that the court

made favorable findings. GemShares disputes that characterization, arguing that

because the Operating Agreement contains a venue provision requiring any dispute to

be brought in this district, it could not have intervened. See Operating Agreement, dkt.

no. 84-2, at 45-46. This argument is unconvincing, however, because the forum

selection clause would not have made New York federal court an improper venue for

GemShares' claims. See Atlantic Marine Constr. Co. v. U.S. Dist. Court for W. Dist. of

Tex., 571 U.S. 49, 57 (2013) ("[V]enue is proper so long as the requirements of §

1391(b) are met, irrespective of any forum-selection clause . . . .").

       The defendants have nonetheless failed to show that GemShares' decision not to

intervene the Kinney case would make applying issue preclusion in this case unfair.

The purpose of the limitation on offensive collateral estoppel in cases where the plaintiff

could have joined the earlier action is to prevent strategic behavior that results in more

litigation. As the Supreme Court explained in Parklane Hosiery, the risk is that plaintiffs

might adopt "a 'wait and see' attitude, in the hope that the first action by another plaintiff



                                              9
will result in a favorable judgment." Parklane Hosiery, 439 U.S. at 330. In this case, the

defendants have not shown that GemShares sought that type of strategic advantage.

As the court in Kinney made clear in its rulings in limine, the question of Secured

Worldwide or Lipton's liability to GemShares' was not squarely before the court. Given

the oblique relationship between these two cases, it is not obvious that GemShares

could have intervened under Federal Rule of Civil Procedure 24 or that GemShares saw

any reason to do so. Indeed, a letter from a GemShares officer to Lipton suggests that

GemShares viewed the Kinney litigation as a "distraction[]." Ex. C to Lipton Decl., dkt.

no. 99-3, at 1. Because GemShares' decision not to intervene is susceptible to

"numerous possible explanations," the Court "decline[s] to speculate on motivation."

Starker v. United States, 602 F.2d 1341, 1349 (9th Cir. 1979).

              b.     Incentive to litigate

       Finally, the defendants argue that it would be unfair to give issue-preclusive

effect to the ruling of the court in Kinney because they lacked sufficient incentive to

litigate the issue of whether Secured Worldwide needed GemShares' permission to

develop the VULT product. They cite the district court's in limine ruling as evidence that

they were disincentivized from introducing evidence about their obligations to

GemShares.

       The defendants in this case had more than adequate incentive to litigate the

relevant issues. First, as the Court noted above, the in limine rulings did not preclude

Secured Worldwide from introducing evidence about its obligations to GemShares, and

in fact they did exactly that by eliciting testimony from Lipton on the subject. Second,

the potential damages were sufficiently high to warrant vigorous litigation; Kinney



                                             10
sought several million dollars on his counterclaims. See Shaid v. Consol. Edison Co. of

N.Y., Inc., 95 A.D.2d 610, 615, 467 N.Y.S.2d 843, 847 (1983) ("[T]he size of the

claim . . . obviously relates to the party's incentive to litigate."). Finally, as the district

court's ruling illustrates, the issue of whether Secured Worldwide needed GemShares'

permission was highly relevant to the question of materiality—which is presumably why

Secured Worldwide questioned Lipton about it. The Court concludes that the Kinney

litigation afforded Secured Worldwide sufficient incentives to litigate the issue that

applying collateral estoppel would not be unfair.

B.     GemShares' entitlement to summary judgment

       The parties' briefs focus exclusively on whether the Kinney decision has issue-

preclusive effect. Neither party specifically discusses whether applying issue preclusion

requires granting summary judgment for GemShares on its breach-of-contract claim.

And the parties have not identified which state's law applies to the breach-of-contract

claim or discussed whether a reasonable jury could find in the defendants' favor with

respect to any element of that claim. Without knowing exactly what sort of

determination GemShares seeks, the Court cannot grant its motion for partial summary

judgment at this point despite having determined that issue preclusion applies.

                                          Conclusion

        For the foregoing reasons, the Court finds that the ruling of the District Court for

the Southern District of New York in Secured Worldwide v. Kinney precludes the

defendants from relitigating the issue of whether Lipton breached the covenant not to

compete. The Court declines to rule on the plaintiff's motion for partial summary

judgment [dkt. no. 81] because the parties' briefs fail to discuss whether, and to what



                                                11
extent, GemShares is entitled to summary judgment on the basis of the issue-preclusion

finding. The case is set for a status hearing, to be conducted by telephone, on February

1, 2019 at 8:30 a.m. Counsel are to jointly call chambers (312-435-4618).



                                               ________________________________
                                                    MATTHEW F. KENNELLY
                                                    United States District Judge

Date: January 25, 2019




                                          12
